Citation Nr: 0813290	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-23 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, including as due to inservice exposure to 
herbicides.

2.  Entitlement to service connection for skin disorder, 
including as due to inservice exposure to herbicides.

3.  Entitlement to service connection for erectile 
dysfunction, including as secondary to diabetes mellitus, 
type II.

4.  Entitlement to service connection for protein C 
deficiency, including as secondary to diabetes mellitus, type 
II.

5.  Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for chronic renal 
insufficiency, including as secondary to diabetes mellitus, 
type II.

7.  Entitlement to service connection for a heart disorder, 
to include coronary artery disease, status post myocardial 
infarction, coronary artery bypass graft, and automatic 
implantable cardioverter/defibrillator, including as 
secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for an eye disorder, 
including as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In February 2007, the Board notified the veteran that a stay 
had been imposed on the processing of his claims herein based 
upon VA's appeal of Haas v. Nicholson, 20 Vet. App. 257 
(2006).  In February 2008, the veteran's representative filed 
a Motion to Lift Stay and Proceed.  In support of the motion, 
the veteran has submitted credible evidence establishing his 
service in the Republic of Vietnam from January 2, 1969 to 
January 18, 1969.  Under these circumstances, the Board 
hereby grants the motion and will proceed in the adjudication 
of the veteran's claims.

The issues of an entitlement to service connection for 
diabetes mellitus, type II, and for a skin disorder are 
addressed below.  The remaining issues on appeal are 
addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran served in 
the Republic of Vietnam from January 2, 1969 to January 18, 
1969. 

2.  A current diagnosis of diabetes mellitus, type II, is 
shown by the evidence of record.

3.  A current diagnosis of a skin disorder is not shown by 
the evidence of record.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, is presumed to have been 
incurred in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A skin disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's May 2004 letter 
advised the veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, there is no prejudice to the veteran as to 
these considerations because the claim for service connection 
for a skin disorder has been denied.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Board 
does not find that a VA medical examination is required 
herein as the veteran has not identified evidence of a 
current chronic skin disorder, and the Board is granting 
service connection for diabetes mellitus, type II.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A.  Diabetes Mellitus, Type II

The veteran is seeking service connection for diabetes 
mellitus, type II.  He attributes this condition to inservice 
exposure to herbicide agents, including Agent Orange.  
Specifically, he claims that he was exposed to herbicides in 
the performance of his duties while serving at Cam Rahn Bay 
Air Base and Pleiku Air Base, located in Vietnam, from 
January 2, 1969 to January 18, 1969.

Service connection may be presumed for diabetes mellitus, 
type II, if it is shown that the veteran served continuously 
for 90 days or more during a period of war or during 
peacetime after December 31, 1946, and one of these 
conditions manifested to a degree of 10 percent within one 
year from the date of discharge with no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).

In some circumstances, a disease associated with exposure to 
certain herbicide agents, to include diabetes mellitus, type 
II, will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  In this regard, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed to an herbicide agent unless there is 
evidence to establish that the veteran was not exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f).  

The veteran submitted correspondence from the Department of 
the Air Force dated in December 2007, which confirmed his 
service in the Republic of Vietnam from January 2, 1969 to 
January 18, 1969.  Based on this service, the veteran is 
presumed to have been exposed to herbicides during such 
service.  

The veteran's post-service treatment records establish a 
current diagnosis of diabetes mellitus, type II.  Based on 
this fact, the Board concludes that the veteran's diabetes 
mellitus, type II, is presumed to have been incurred in 
service secondary to his herbicide exposure.  Accordingly, 
service connection for diabetes mellitus, type II, is 
warranted.

B.  Skin Disorder

In April 2004, the veteran filed a claim seeking service 
connection for a skin disorder.  In support of his claim, the 
RO obtained post service treatment reports identified by the 
veteran.  A review of these records failed to reveal a 
current diagnosis of a chronic skin disorder.

As noted above, in order to prevail on the issue of service 
connection, there must be evidence of a current disability.  
See Hickson, 12 Vet. App. at 253.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability. . . 
.  In the absence of proof of present disability there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  With no evidence of a current disability, service 
connection for a skin disorder is not warranted.  


In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as there is no medical evidence 
of the disorder at issue, the preponderance of the evidence 
is against the veteran's claim, and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, is 
granted.

Service connection for a skin disorder is denied.


REMAND

The veteran is seeking service connection for erectile 
dysfunction, protein C deficiency, hypertension, chronic 
renal insufficiency, an eye disorder, and a heart disorder, 
to include coronary artery disease, status post myocardial 
infarction, coronary artery bypass graft, and automatic 
implantable cardioverter/defibrillator.  He contends that 
these disorders are secondary to diabetes mellitus, type II, 
which has been granted service connection by this decision.  

In support of the veteran's claims, the RO obtained VA 
medical treatment records dated from 2001 to 2004.  A review 
of these records revealed a history of treatment for the 
disorders now being considered on appeal.  However, treatment 
records for these disorders prior to 2001 have not been 
obtained.  

In addition, the veteran should be scheduled for a VA 
examination to determine whether diabetes mellitus, type II, 
either caused or aggravated his claimed disorders.

As for the veteran's claimed eye disorder, the August 2004 VA 
eye examination fails to provide a clear answer as to whether 
the veteran currently has an eye disorder, and whether any 
such disorder is etiologically related to diabetes mellitus, 
type II.  Specifically, the VA examiner diagnosed "Diabetes 
without [b]ackground or proliferative retinopathy, myopia, 
presbyopia, or physiologic cupping of the optic disc."  The 
VA examiner opined that the veteran's diabetes mellitus eye 
disease was "at least as likely as not" caused by or the 
result of his inservice Agent Orange exposure.  Under these 
circumstances, a new VA eye examination should be conducted.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran to 
request a list of the names and addresses 
of all doctors and medical care 
facilities that have examined or treated 
him for his diabetes mellitus, erectile 
dysfunction, protein C deficiency, 
hypertension, chronic renal 
insufficiency, coronary artery disease, 
status post myocardial infarction, 
coronary artery bypass graft, and 
automatic implantable 
cardioverter/defibrillator, and an eye 
disorder, both prior to December 2001, as 
well as any current treatment since June 
2004.  Based on his response, the RO must 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran must be afforded the 
appropriate VA examinations to determine 
the current existence and etiology of any 
erectile dysfunction, protein C 
deficiency, hypertension, chronic renal 
insufficiency, an eye disorder, and a 
heart disorder, to include coronary artery 
disease, status post myocardial 
infarction, coronary artery bypass graft, 
and automatic implantable 
cardioverter/defibrillator, found.

The claims folder must be provided to and 
reviewed by the examiner(s).  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post service medical records, 
the examiner must state whether the 
veteran currently has an erectile 
dysfunction, protein C deficiency, 
hypertension, chronic renal insufficiency, 
an eye disorder, and a heart disorder, to 
include coronary artery disease, status 
post myocardial infarction, coronary 
artery bypass graft, and automatic 
implantable cardioverter/defibrillator.  
For each diagnosed disorder, the examiner 
must indicate whether the disorder is 
related to the veteran's active military 
service.  The examiner must also state 
whether any of the diagnosed disorders are 
either due to or aggravated by the 
veteran's service-connected diabetes 
mellitus.  A complete rationale for all 
opinions must be provided.  The report(s) 
prepared must be typed.

3.  The RO must then re-adjudicate the 
veteran's claims for service connection 
for erectile dysfunction, protein C 
deficiency, hypertension, chronic renal 
insufficiency, an eye disorder, and a 
heart disorder, to include coronary artery 
disease, status post myocardial 
infarction, coronary artery bypass graft, 
and automatic implantable 
cardioverter/defibrillator, secondary to 
service-connected diabetes mellitus, type 
II.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


